Citation Nr: 1717065	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  17-00 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for malignant melanoma of the right eye.

2.  Entitlement to service connection for pheochromocytomas and extra adrenal paragangliomas.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Behlen, Associate Counsel




INTRODUCTION

The appellant served on active duty in the Air Force from June 1967 to August 1972, including service in Vietnam.  He is the recipient of multiple awards and decorations, including the Distinguished Flying Cross.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine, which, inter alia, denied service connection for malignant melanoma of the right eye and pheochromocytomas and extra adrenal paragangliomas as a result of exposure to herbicide agents.  The appellant filed a timely Notice of Disagreement (NOD).  A Statement of the Case (SOC) was issued in December 2016.  The appellant timely filed a VA Form 9.  A Supplemental Statement of the Case (SSOC) was issued in January 2017.  As set forth above, the Veteran's claim is in the jurisdiction of the RO in Baltimore, Maryland.

The Board notes that entitlement to service connection was granted for myxofibrosarcoma affecting left thigh and myxofibrosarcoma with metastasis to the lung, both associated with herbicide exposure, in a March 2017 rating decision.  Entitlement to special monthly compensation based on housebound criteria was also granted in this rating decision.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The appellant served in the Republic of Vietnam during the Vietnam era.

2.  The evidence indicates that the appellant's malignant melanoma of the right eye was caused by his in-service exposure to herbicide agents.

2.  The evidence indicates that the appellant's pheochromocytomas and extra adrenal paraganglomas were caused by his in-service exposure to herbicide agents.


CONCLUSIONS OF LAW

1.  Malignant melanoma of the right eye was incurred in service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).

2.  Pheochromocytomas and extra adrenal paraganglomas were incurred in service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, VA is required to advise a claimant of the information and evidence not of record that is necessary to substantiate a claim.  See 38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b) (1).  VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim, unless no reasonable possibility exists that such assistance would aid in substantiating that claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In light of the favorable disposition below, the Board finds that any deficiency in VA's VCAA notice or development actions is harmless error with respect to the issues adjudicated in this decision.


II.  Applicable Law

      A.  Standard of Proof

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  "It is in recognition of our debt to our veterans that society has [determined that,] [b]y tradition and by statute, the benefit of the doubt belongs to the veteran."  See Gilbert, 1 Vet. App. at 54.
      
      B.  Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty from active military, naval, or air service.  38 U.S.C.A. § 1110.  "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that which is pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

	C.  Herbicide Agent Exposure

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that such veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a) (6) (iii).

Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 U.S.C.A. § 101(29) (A); 38 C.F.R. §§ 3.307(a) (6) (iii), 3.313(a); see also Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 129 S.Ct. 1002 (2009); (holding that a veteran must have actually set foot within the land borders of Vietnam or been present in the inland waters of Vietnam to be entitled to presumptive service connection).

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain enumerated diseases shall be service-connected if the requirements of 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a) (6) (iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  The enumerated diseases which are deemed to be associated with herbicide exposure are AL amyloidosis; chloracne or other acneform disease consistent with chloracne; Type 2 diabetes; Hodgkin's disease; ischemic heart disease; chronic B-cell leukemias; multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); and certain soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  Id.

Despite the foregoing presumptive regulations, a claimant may establish service connection based on exposure to Agent Orange with proof of actual direct causation.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some disabilities based on exposure to Agent Orange does not preclude direct service connection for other disabilities based on exposure to Agent Orange); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).


III.  Analysis

Review of the appellant's military personnel records shows that the appellant served in the Republic of Vietnam from March 1969 to April 1970.  Thus, the appellant is presumed to have been exposed to the herbicide agent known as Agent Orange as a result of his active service.  38 C.F.R. § 3.307(a) (6) (iii).

The appellant was diagnosed as having melanoma of the right eye in 1982.  The private physician who diagnosed this disability explained, in a letter received in August 2013, that the melanoma "was eradicated with proton beam therapy;" however, "[t]his left [the appellant] with minimal vision" in that eye.  The appellant was also diagnosed with adrenal pheochromocytoma by the same private physician.

The private physician also explained in the August 2013 letter that he "believe[s] it is clearly over 51 percent likely that the herbicide exposure was the causative factor for the [appellant's] melanoma and the pheochromocytoma" because "[b]oth tumors are very rare and their occurrence in the same patient makes [the physician] suspect that the [significant] herbicide [exposure] did play a role in their development."

The appellant was afforded a VA examination in July 2013.  The examiner opined that the appellant's current disabilities were less likely than not incurred in or caused by the appellant's service because they were not currently recognized as Agent Orange presumptive conditions.

VA also received a statement with respect to the probability that the appellant's disabilities are coincidental, independent events.  This statement was dated September 2013 and received in June 2014.  The statement was provided by an individual with a background in statistical modeling.  He noted that malignant melanoma of the eye and pheochromocytomas with extra adrenal paraganglomas are each extremely rare soft-tissue tumors, occurring at most in one out of 125,000 people.  Based on his statistical knowledge, the writer calculated that the probability of those two tumors occurring independently by chance was approximately one in 15 billion.  This probability is akin to flipping a coin 34 times and it coming up heads each time.  The writer concluded that "a far more plausible explanation is that there is a common factor that causes both conditions."

VA also received a letter from the appellant's ophthalmologist in June 2014, dated October 2013.  The ophthalmologist opined that, given the appellant's "exposure to known carcinogens in Vietnam . . . consideration must be given to Agent Orange as causation for [multiple] cancers developing in a single patient.  The ophthalmologist explained that "ocular melanoma is a rare occurrence," and "pheochromocytoma is likewise uncommon."

The Board received a letter from an oncologist in December 2016.  The oncologist explained that it was impossible for malignant melanoma of the right eye, pheochromocytoma of the adrenal gland, and another sarcoma with which the appellant had been diagnosed to have occurred randomly and separately in the appellant.  The oncologist indicated that he had reviewed and evaluated the appellant's complete medical history, as well as his family medical history.  In that regard, he noted that no one in the appellant's family had ever had any of the aforementioned diseases.  As a result, the oncologist was able to say with 90 percent "certain[ty] that there has been an environmental link that has affected [the appellant's] immune system allowing for the development of these three rare tumors."  He further indicated that after reviewing the appellant's medical history, the only known environmental hazard he had been able to identify was Agent Orange in Vietnam.

As set forth above, although neither malignant melanoma nor pheochromocytomas and extra adrenal paragangliomas are amongst the diseases specifically delineated in 38 C.F.R. § 3.309, a claimant may establish service connection based on exposure to Agent Orange with proof of actual direct causation.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some disabilities based on exposure to Agent Orange does not preclude direct service connection for other disabilities based on exposure to Agent Orange); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Upon weighing the evidence in the claims file, the Board finds that the August 2013 letter from the private physician, the June 2014 statistical opinion, the June 2014 ophthalmologist's letter, and the December 2016 letter from the oncologist are entitled to greater probative weight than the June 2013 VA examination.  These statistical and medical opinions submitted by the appellant are clear, consistent, and supported by thorough rationales which were based on each individual's particular expertise, a review of the appellant's history, and the applicable scientific literature.  

As indicated previously, under the benefit-of-the-doubt rule, for the appellant to prevail, there need not be a preponderance of the evidence in his favor, but only an approximate balance of the positive and negative evidence.  In other words, the preponderance of the evidence must be against the claim for the benefit to be denied.  Gilbert, 1 Vet. App. at 54.  Given the evidence set forth above, such a conclusion cannot be made here.  Thus, the Board finds that the evidence of record is sufficient to establish service connection for malignant melanoma of the right eye and pheochromocytomas and extra adrenal paragangliomas.  


ORDER

Entitlement to service connection for malignant melanoma of the right eye, due to exposure to an herbicide agent, is granted.

Entitlement to service connection for pheochromocytomas and extra adrenal paraganglomas, due to exposure to an herbicide agent, is granted.




____________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


